Case 0:18-cv-62833-MGC Document 130 Entered on FLSD Docket 02/23/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-62833-Civ-COOKE/HUNT

   NATIONWIDE VAN LINES, INC.,

          Plaintiff
   vs.

   TRANSWORLD MOVERS. INC.,
   et al.,

         Defendants.
   ___________________________________/
                        ORDER ADOPTING MAGISTRATE JUDGE’S
                           REPORT AND RECOMMENDATION
          THIS MATTER is before me upon the Report and Recommendation (“R&R”) of
   the Honorable Patrick M. Hunt, U.S. Magistrate Judge (ECF No. 125), regarding
   Defendants’ Motion for Sanctions, ECF No. 1001, and Defendants’ Motion for Attorneys’
   Fees, ECF No. 110. The Undersigned referred this case to Judge Hunt for all non-dispositive
   pretrial motions, fees, costs, as well as the specific motions at issue herein. ECF Nos. 8, 101,
   113; see also 28 U.S.C. § 636; S.D. Fla. L.R., Mag. R. 1.
          In his R&R, Judge Hunt recommends that Defendants’ Motion for Sanctions, ECF
   No. 100, and Defendants’ Motion for Fees, ECF No. 110, both be denied.
          I have reviewed Defendants’ Motions, the briefing and accompanying exhibits, Judge
   Hunt’s R&R, the Objections to Judge Hunt’s R&R, the record, and the relevant legal
   authorities. Having done so, I find Judge Hunt’s R&R to be clear, cogent, and compelling.
          Accordingly, Judge Hunt’s R&R (ECF No. 100) is AFFIRMED and ADOPTED as
   the Order of this Court. It is hereby ORDERED and ADJUDGED that Defendants’
   Motion for Sanctions, ECF No. 100, and Defendants’ Motion for Fees, ECF No. 110, are
   both DENIED.




   1
     The docket text for ECF No. 100 states “Plaintiff's MOTION for Sanctions Pursuant to
   Rule 11”; however, that is incorrect. Defendants Transworld Movers, Inc. and Ohad Guzi
   filed the Motion for Sanctions at ECF No. 100 not Plaintiff.


                                                  1
Case 0:18-cv-62833-MGC Document 130 Entered on FLSD Docket 02/23/2021 Page 2 of 2




   DONE and ORDERED in chambers, at Miami, Florida, this 23rd day of February 2021.




   Copies furnished to:
   Jonathan Hunt, U.S. Magistrate Judge
   Counsel of record




                                           2
